

116 HR 5256 IH: Fostering and Realizing Electrification by Encouraging Zero Emission Refrigeration Trucks Act of 2019
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5256IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Ms. Clarke of New York (for herself, Mr. Huffman, Ms. Schakowsky, Ms. Tlaib, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of the Environmental Protection Agency to carry out a pilot program to
			 award grants for the electrification of certain refrigerated vehicles, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Fostering and Realizing Electrification by Encouraging Zero Emission Refrigeration Trucks Act of 2019 or the FREEZER Trucks Act of 2019.
		2.Pilot program to award grants for the electrification of certain refrigerated vehicles
 (a)Establishment of pilot programThe Administrator shall establish and carry out a pilot program to award grants, on a competitive basis, to eligible entities to carry out projects described in subsection (b).
 (b)ProjectsAn eligible entity receiving a grant under subsection (a) may use grant funds only for one or more of the following projects:
 (1)Transport refrigeration unit replacementA project to retrofit a heavy-duty vehicle by replacing the existing diesel-powered transport refrigeration unit in such vehicle with an electric transport refrigeration unit.
 (2)Shore power infrastructureA project to purchase and install shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power at food service distribution centers or other places where heavy-duty vehicles congregate.
 (3)Transport refrigeration unit operation and maintenanceA project to operate and maintain vehicles, infrastructure, or equipment relating to electric transport refrigeration units and associated shore power, including any such vehicles, infrastructure, or equipment acquired as part of a project funded under this section and described in paragraph (1) or paragraph (2).
 (c)Maximum amountsThe amount of a grant awarded under subsection (a) shall not exceed— (1)for the costs of a project relating to transport refrigeration unit replacement described in subsection (b)(1), not more than 75 percent of such costs;
 (2)for the costs of a project relating to shore power infrastructure described in subsection (b)(2), not more than 55 percent of such costs; and
 (3)for the costs of a project relating to transport refrigeration unit operation and maintenance described in subsection (b)(3), not more than 45 percent of such costs.
 (d)ApplicationsTo be eligible to receive a grant under subsection (a), an eligible entity shall submit to the Administrator—
 (1)a description of the air quality in the area served by the eligible entity, including a description of how the air quality is affected by diesel emissions from heavy-duty vehicles;
 (2)a description of the project proposed by the eligible entity, including— (A)any verified technology or emerging technology to be used or funded by the eligible entity; and
 (B)a description of the heavy-duty vehicle fleet of the eligible entity, including— (i)the number of such vehicles;
 (ii)the uses of such vehicles; (iii)the locations where such vehicles dock for the purpose of loading or unloading; and
 (iv)the routes driven by such vehicles, including the times at which such vehicles are driven; (3)an estimate of the cost of the proposed project;
 (4)a description of the age and expected lifetime control of the equipment used or funded by the eligible entity; and
 (5)provisions for the monitoring and ver­i­fi­ca­tion of the project. (e)PriorityIn awarding grants under subsection (a), the Administrator shall give priority to proposed projects that, as determined by the Administrator—
 (1)maximize public health benefits; (2)are the most cost-effective; and
 (3)will serve the communities that are most polluted by diesel motor emissions, including communities that the Administrator identifies as being in either nonattainment or maintenance of the national ambient air quality standards for a criteria pollutant, particularly for—
 (A)ozone; and (B)particulate matter.
 (f)Data releaseNot later than 60 days after the date on which a grant is made under this section, the Administrator shall publish on the website of the Environmental Protection Agency, on a downloadable electronic database, information with respect to such grant, including—
 (1)the name and location of the grant recipient; (2)the total amount of the grant;
 (3)the intended use or uses of the grant; (4)the date on which the grant was awarded;
 (5)where applicable, an estimate of any air pollution or greenhouse gas emissions avoided as a result of the project funded by the grant; and
 (6)any other data the Administrator determines to be necessary for an evaluation of the use and effect of grants awarded under this section.
				(g)Reports to Congress
 (1)Annual report to CongressNot later than 1 year after the date of the establishment of the pilot program under this section, and annually thereafter until funding is expended, the Administrator shall submit to Congress and make available to the public a report that describes, with respect to the applicable year—
 (A)any grant applications received under such program; (B)any grants awarded under such program, including a summary of the data described in subsection (f);
 (C)the effect of any awarded grants on air pollution and greenhouse gas emissions; and (D)any other data the Administrator determines to be necessary to describe the implementation, outcomes, or effectiveness of such program.
 (2)Final reportNot later than 1 year after funding for the pilot program under this section is expended, or five years after such program is established, whichever comes first, the Administrator shall submit to Congress and make available to the public a report that describes—
 (A)all of the information collected for the annual reports under paragraph (1); (B)any benefits to the environment or human health that could result from the widespread application of electric transport refrigeration units for short-haul transportation and delivery of perishable goods, including in low-income communities and communities of color;
 (C)any challenges or benefits that recipients of grants under such program reported with respect to the integration or use of electric transport refrigeration units and associated technologies;
 (D)an assessment of the national market potential for electric transport refrigeration units; (E)an assessment of challenges and opportunities for widespread deployment of electric transport refrigeration units, including in urban areas; and
 (F)recommendations for how future Federal, State, and local programs can best support the adoption and widespread deployment of electric transport refrigeration units.
 (h)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Diesel-powered transport refrigeration unitThe term diesel-powered transport refrigeration unit means a transport refrigeration unit that is powered by an independent diesel internal combustion engine.
 (3)Electric transport refrigeration unitThe term electric transport refrigeration unit means a transport refrigeration unit in which the compressor of the refrigeration system is driven by an electric motor all or some of the time, including all-electric transport refrigeration units, hybrid electric transport refrigeration units, and standby electric transport refrigeration units.
 (4)Eligible entityThe term eligible entity means— (A)a regional, State, local, or Tribal agency or port authority with jurisdiction over transportation or air quality;
 (B)a nonprofit organization or institution that— (i)represents or provides pollution reduction or educational services to persons or organizations that own or operate diesel fleets; or
 (ii)has, as its principal purpose, the promotion of air quality; (C)any individual or entity that is the owner of record of a diesel vehicle or fleet which operates for the transportation and delivery of perishable goods;
 (D)any individual or entity that is the owner of record of a facility which operates as a warehouse or storage facility for perishable goods; and
 (E)any hospital or public health institution which utilizes refrigeration for storage of perishable goods.
 (5)Heavy-duty vehicleThe term heavy-duty vehicle means— (A)a commercial truck or van—
 (i)used for the primary purpose of transporting perishable goods; and (ii)with a gross vehicle weight rating greater than 6,000 pounds; or
 (B)an insulated cargo trailer used in transporting temperature sensitive goods when mounted on a semitrailer.
 (6)Shore power infrastructureThe term shore power infrastructure means electrical infrastructure that provides power to the electric transport refrigeration unit of a heavy-duty vehicle when such vehicle is stationary.
 (7)Transport refrigeration unitThe term transport refrigeration unit means a refrigeration system installed on a heavy-duty vehicle for the purpose of cooling perishable or temperature-sensitive goods.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.
			